OWEN, Judge.
Appellant, suffering an adverse jury verdict for both compensatory and punitive damages, sought a new trial on the ground that the verdict was contrary to the manifest weight of the evidence. The denial of such motion was assigned as error. This provides the basis for appellate review to determine whether the trial court abused its discretion in refusing to set aside the verdict and grant a new trial. Ruth v. Sorensen, Fla.1958, 104 So.2d 10.
Although the record of this five-day trial is voluminous, our review of the same convinces us that the trial court did abuse its discretion in denying appellant’s motion for a new trial because the record is devoid of any competent evidence to sustain a verdict against appellant for compensatory damages, much less punitive damages.
The judgment against appellant is reversed and this cause is remanded to the trial court with directions that the verdict be vacated and appellant awarded a new trial on all issues.
Reversed.
DOWNEY, JAMES C., Associate Judge, concurs.
WALDEN, J., dissents.